DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/08/2022 was filed after the mailing date of the Application on 10/22/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 10, and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cornwall (US 2012/0326884) and in view of Brown et al. (US 2018/0034657).
With regards to claim 1:	Cornwall discloses a method comprising:
 	obtaining, from one or more sensors installed at a property (para (0027] the network computing device 206 comprises a network router, sometimes referred to as a "smart grid router," disposed at a cellular relay station (e.g., atop a utility pole). However, in other examples, the network computing device 206 may be implemented as any one of a variety of conventional computing devices such as, for example, a smart utility meter (e.g., electric, gas, and/or water meters equipped with two-way communications), a sensor (e.g., temperature sensors, weather stations, frequency sensors, etc.), a control device, a regulator, a router, a server, a relay, a switch, a valve, or a combination thereof., para [0036] determining that the current consumption rate at the location is an abnormal consumption of the resource at the location may comprise determining that the current consumption rate exceeds a predetermined threshold consumption rate for a predetermined threshold amount of time. The predetermined threshold may be a constant value or may vary based on, for example, a time of year, a current temperature, and/or a current occupancy status of the location.);
 	based on the sensor data, determining an expected amount of gas consumption at the property (para [0013] if the resource consumption data showed a pattern of normal natural gas resource consumption over a period of days, followed by a period of abnormal (e.g., wide open) gas flow through the meter over a time leading up to or during an explosion or fire, this would provide compelling evidence that the leak occurred on the customer's side of the meter. The consumption data may also provide authorities with information about when the leak started, whether it began as a slow leak and increased (e.g., a cracked or corroded fitting) or was a dramatic increase (e.g., a cut gas line), whether a sufficient amount of the resource was released to cause the event, or other data relevant to an investigation., para [0035] The normal consumption patterns are based on historical resource consumption through the particular meter, historical resource consumption by the customer currently associated with the particular meter, average resource consumption for other locations similarly situated to the location, average resource consumption by other customers similarly situated to the customer currently associated with the particular meter, a time of year, a current temperature, and/or a current occupancy status of the location.);
 	obtaining, from a gas meter installed at the property, gas meter data that indicates gas consumption at the property (para [0012] utility meters are equipped with data collection devices (coupled to or integrated with the meter) designed to collect. store, and report resource consumption data. These data collection devices are capable of collecting, storing, and reporting not only a running total of resource consumption data (as was the case with traditional utility meters), but also a record of resource consumption over time for a predetermined number of days. This data collection process is often referred to as "data logging." For example, some data collection devices are able to collect hourly consumption data for a period of forty days. When an event occurs, a utility or other user may interrogate the data collection devices to view resource consumption data spanning the event., para [0014] resource consumption data for a time spanning an event may be obtained by interrogating a data collection device, such as an encoder/receiver/transmitter (ERT) coupled to or integrated with a natural gas, water, or other utility meter. Specifically, a computing device may be used to read data logging data from the data collection device by sending an interrogation command to the data collection device and receiving in response a record of resource (e.g., natural gas or water) consumption data over a time spanning the event.);
 determining, based on the gas meter data and the expected amount of gas consumption, that the gas consumption at the property meets criteria for abnormal gas consumption (para [0032] Upon the occurrence of an event, the central office 202 is able to analyze the data logging data and compare resource consumption values during a first period of normal usage to consumption values during a second period of abnormal usage leading up to the event. Based on this analysis, the central office 202 is able to determine whether the utility providing the resource was responsible for the event (in this case a flood or water damage), and/or whether the resource consumption during the second period leading up to the event was sufficient to have caused the event., para [0035] the event detection module(s) 218 may be configured to monitor and compare current consumption data with historical or "normal" consumption patterns to identify periods of abnormal consumption data. The normal consumption patterns are based on historical resource consumption through the particular meter, historical resource consumption by the customer currently associated with the particular meter, average resource consumption for other locations similarly situated to the location, average resource consumption by other customers similarly situated to the customer currently associated with the particular meter, a time of year, a current temperature. and/or a current occupancy status of the location.); and
 	based on determining that the gas consumption at the property meets criteria for abnormal gas consumption, performing one or more monitoring system actions based on determining that the gas consumption at the property meets criteria for abnormal gas consumption, performing one or more monitoring system actions (para [0014] resource consumption data for a time spanning an event may be obtained by interrogating a data collection device, such as an encoder/receiver/transmitter (ERT) coupled to or integrated with a natural gas, water, or other utility meter. Specifically, a computing device may be used to read data logging data from the data collection device by sending an interrogation command to the data collection device and receiving in response a record of resource (e.g., natural gas or water) consumption data over a time spanning the event. The computing device (or another computing device) may then analyze the data logging data including the data spanning the time of the event to determine, among other things, whether a utility providing the resource was responsible for the event., para [0054] a data collection device such as one of data collection devices 102 may directly monitor resource consumption through a meter to which the data collection device is coupled or integrated. The resource consumption data may then be sent from the data collection device and received by a network communication device such as network communication device 206 and/or a computing device of a central office such as central office 202. The resource consumption data may be received continuously, periodically at any suitable interval, para [0055] the normal consumption patterns may be based on historical resource consumption through the meter, historical resource consumption by a customer currently associated with the meter, average resource consumption for other locations similarly situated to the location, average resource consumption by other customers similarly situated to the customer currently associated with the meter, a time of year, a current temperature, and/or a current occupancy status of the location.).
Cornwall does not disclose sensor data that indicates one or more attributes of the property.
Brown et al. (in analogous art ) discloses sensor data that indicates one or more attributes of the property (para [0088] The measurement devices 10, 12, 14. 16 are in electronic communication with the HEMS 4. as will be discussed in more detail below. One or more appliances 7 are also in electronic communication with the HEMS 4. A storage device 8, such as a memory device, is also in communication with the HEMS 4 for storing data as will also be discussed in greater detail below. The appliance recognition unit 2, the HEMS 4, any other units 6, the storage 8, and the appliances 7 are typically located in a building such as a residential dwelling or other property. The measurement devices 10, 12, 14, 16 may also be located in the building, or may be externally located, depending on how and where the utilities enter the building. A central database 8' is also provided remotely from the building, on a server that services a plurality of HEMS in different buildings., para [0090] The respective measurement devices 10, 12, 14, 16 are located along the supply lines, within the building or externally as is appropriate and/or convenient. An electrical signal 34, 36, 38, 40 representative of at least one "property" of each utility (water, gas, electricity and other. respectively) is produced by each measurement device 10, 12, 14, 16 and provided to the HEMS 4.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the resource consumption data system of Cornwall with the appliance usage monitoring system of Brown et al. as this would allow for monitoring of device resource usage within a property (Cornwall., para [0015], [0033], (0052], [0055]­[0056]).
Cornwall, as modified, discloses the method of claim 1.
With regards to claim 2:
Cornwall, as modified, discloses the method of claim 1, wherein determining an expected amount of gas consumption at the property comprises:
determining an operating status of each of a plurality of gas consuming appliances at the property (Cornwall, para [0002], [0011], [0014]-[0015]); and
based on the operating status of each of the plurality of gas consuming appliances, estimating a gas consumption of each of the plurality of gas consuming appliances (Cornwall, para [0029] , (0031], (0042], (0055]); 
wherein the expected amount of gas consumption at the property comprises a sum of the estimated gas consumption of each of the plurality of gas consuming appliances (Cornwall, para [0024]-(0025], (0029], [0034]-[0035]).


With regards to claim 3:
Cornwall, as modified, discloses the method of claim 2, wherein the operating status of each of the plurality of gas consuming appliances comprises an on or off status of each of the plurality of gas consuming appliances (Brown et al., para [0081]-[0085], [0124], [0129], [0132], [0162], [0235]). 
With regards to claim 4:
Cornwall, as modified, discloses the method of claim 2, wherein the operating status of each of the plurality of gas consuming appliances comprises a power level setting of each of the plurality of gas consuming appliances (Brown et al., para [0081]-[0085], [0132], [0162], [0233]-[0235]).
With regards to claim 5:
Cornwall, as modified, discloses the method of claim 2, wherein determining the operating status of each of the plurality of gas consuming appliances at the property comprises:
storing data identifying one or more of the plurality of gas consuming appliances at the property that are not capable of operation without human interaction (Brown et al., para [0015], [0124]-[0129]);
determining, based on the sensor data, that the property is unoccupied (Brown et al., para [0250], [0255], [0259], [0263]); and
based on the data identifying the one or more gas consuming appliances at the property that are not capable of operation without human interaction, and based on determining that the property is unoccupied, determining that the identified one or more gas consuming appliances at the property is not in operation (Brown et al., para (0085], [0129]-[0130], [0132], [0213], [0235]).
With regards to claim 6:
Cornwall, as modified, discloses the method of claim 5, wherein determining, based on the sensor data, that the property is unoccupied comprises determining, based on at least one of motion sensor data, camera image data, or microphone data, that the property is unoccupied (Brown et al., para [0085], [0124]-[0129], [0250]).
With regards to claim 7:
Cornwall, as modified, discloses the method of claim 2, wherein determining the operating status of each of the plurality of gas consuming appliances at the property comprises:
storing data indicating one or more gas consuming appliances at the property that is not capable of operation without human interaction (Brown et al., para [0015], [0124[-[0129]);
storing data identifying an area of the property in which each of the plurality of gas consuming appliances is located (Brown et al., para [0060], [0212]-[0218 ], [0240]-[0242]);
determining, based on the sensor data, that one or more areas of the property are unoccupied (Brown et al., para [0250], [0255], [0259], [0263]); and
based on determining that the one or more areas of the property are unoccupied, determining that the identified one or more gas consuming appliances in the one or more unoccupied areas of the property are not in operation (Brown et al., para [0085], [0129[-[0130], [0132], [0213], [0235]).
With regards to claim 8:
Cornwall, as modified, discloses the method of claim 1, comprising determining the expected amount of gas consumption based on historical gas consumption at the property (Cornwall, para [0035], [0042], [0049], [0055]).

With regards to claim 10:
Cornwall, as modified, discloses the method of claim 1, wherein the sensor data indicates an operating status of one or more gas consuming appliances at the property (Cornwall, para [0011]-[0013], [0027]).
With regards to claim 12:
Cornwall, as modified, discloses the method of claim 1, wherein:
the sensor data comprises a temperature at the property (Brown et al., para [0081], [0085], [0132], [0106], [0171]), and
determining the expected amount of gas consumption at the property comprises:
determining a thermostat setting at the property (Brown et al., para [0134], [0141], [0250]);
based on the temperature at the property and the thermostat setting, determining an operating status of an HVAC system at the property (Brown et al., para [0085], [0107], [0201], [0235], [0246]); and
determining the expected amount of gas consumption at the property based at least in part on the operating status of the HVAC system (Brown et al., para [0098], [0195]-[0196], [0235], [0246]).
With regards to claim 13:
Cornwall, as modified, discloses the method of claim 1, wherein determining that the gas consumption at the property meets criteria for abnormal gas consumption comprises determining that the gas consumption at the property exceeds the expected amount of gas consumption by at least a specified threshold amount (Cornwall, para [0011], [0032], [0036)-[0037], [0055]).

With regards to claim 14:
Cornwall, as modified, discloses the method of claim 1, wherein determining that the gas consumption at the property meets criteria for abnormal gas consumption comprises determining that the gas consumption at the property is within a range of gas consumption that corresponds to a likely gas leak (Cornwall, para [0032]-[0034), [0037], [0042], [0049]).
With regards to claim 15:
Cornwall, as modified, discloses the method of claim 1, wherein determining that the gas consumption at the property meets criteria for abnormal gas consumption comprises determining that a rate of change of gas consumption exceeds a specified threshold rate of change of gas consumption (Cornwall, para [0002],[0011), [0036], [0048], [0055]).
With regards to claim 16:
Cornwall, discloses a system comprising:
one or more sensors installed at a property (Cornwall, para [0027] the network computing device 206 comprises a network router, sometimes referred to as a "smart grid router," disposed at a cellular relay station (e.g., atop a utility pole). However, in other examples, the network computing device 206 may be implemented as any one of a variety of conventional computing devices such as, for example, a smart utility meter (e.g., electric, gas, and/or water meters equipped with two-way communications), a sensor (e.g., temperature sensors, weather stations, frequency sensors, etc.), a control device, a regulator, a router, a server, a relay, a switch, a valve, or a combination thereof., para [0036] determining that the current consumption rate at the location is an abnormal consumption of the resource at the location may comprise determining that the current consumption rate exceeds a predetermined threshold consumption rate for a predetermined threshold amount of time. The predetermined threshold may be a constant value or may vary based on, for example, a time of year, a current temperature, and/or a current occupancy status of the location.);
a gas meter installed at the property (Cornwall, para [0026] The environment 200 of FIG. 2 is networked in the sense that data collection devices 102, and the utility meters with which they are coupled or integrated, are in communication with a central office 202 of the utility via a fixed communication network 204. In this networked environment 200, resource consumption data may be transmitted by the data collection devices 102 to the central office 202 over the network 204 periodically, on a substantially continuous basis, and/or upon request.); and
one or more computers configured to perform operations comprising:
obtaining, from the one or more sensors, based on the sensor data, determining an expected amount of gas consumption at the property (Cornwall, para [0013] if the resource consumption data showed a pattern of normal natural gas resource consumption over a period of days, followed by a period of abnormal (e.g., wide open) gas flow through the meter over a time leading up to or during an explosion or fire, this would provide compelling evidence that the leak occurred on the customer's side of the meter. The consumption data may also provide authorities with information about when the leak started, whether it began as a slow leak and increased (e.g., a cracked or corroded fitting) or was a dramatic increase (e.g., a cut gas line), whether a sufficient amount of the resource was released to cause the event, or other data relevant to an investigation., para [0035] The normal consumption patterns are based on historical resource consumption through the particular meter, historical resource consumption by the customer currently associated with the particular meter, average resource consumption for other locations similarly situated to !he location, average resource consumption by other customers similarly situated to the customer currently associated with the particular meter, a time of year, a current temperature, and/or a current occupancy status of the location.);
obtaining, from the gas meter, gas meter data that indicates gas consumption at the property (Cornwall, para [0012] utility meters are equipped with data collection devices (coupled to or integrated with the meter) designed to collect, store, and report resource consumption data. These data collection devices are capable of collecting, storing, and reporting not only a running total of resource consumption data (as was the case with traditional utility meters), but also a record of resource consumption over time for a predetermined number of days. This data collection process is often referred to as "data logging." For example, some data collection devices are able to collect hourly consumption data for a period of forty days. When an event occurs, a utility or other user may interrogate the data collection devices to view resource consumption data spanning the event., para [0014) resource consumption data for a time spanning an event may be obtained by interrogating a data collection device, such as an encoder/receiver/transmitter (ERT) coupled to or integrated with a natural gas, water, or other utility meter. Specifically, a computing device may be used to read data logging data from the data collection device by sending an interrogation command to the data collection device and receiving in response a record of resource (e.g., natural gas or water) consumption data over a time spanning the event.); 
determining, based on the gas meter data and the expected amount of gas consumption, that the gas consumption at the property meets criteria for abnormal gas consumption (Cornwall, para [0032] Upon the occurrence of an event, the central office 202 is able to analyze the data logging data and compare resource consumption values during a first period of normal usage to consumption values during a second period of abnormal usage leading up to the event. Based on this analysis, the central office 202 is able to determine whether the utility providing the resource was responsible for the event (in this case a flood or water damage), and/or whether the resource consumption during the second period leading up to the event was sufficient to have caused the event., para [0035] the event detection module(s) 218 may be configured to monitor and compare current consumption data with historical or "normal" consumption patterns to identify periods of abnormal consumption data. The normal consumption patterns are based on historical resource consumption through the particular meter, historical resource consumption by the customer currently associated with the particular meter, average resource consumption for other locations similarly situated to the location, average resource consumption by other customers similarly situated to the customer currently associated with the particular meter, a time of year, a current temperature, and/or a current occupancy status of the location.); and
based on determining that the gas consumption at the property meets criteria for abnormal gas consumption, performing one or more monitoring system actions (Cornwall, para [0014] resource consumption data for a time spanning an event may be obtained by interrogating a data collection device, such as an encoder/receiver/transmitter (ERT) coupled to or integrated with a natural gas, water, or other utility meter. Specifically, a computing device may be used to read data logging data from the data collection device by sending an interrogation command to the data collection device and receiving in response a record of resource (e.g., natural gas or water) consumption data over a time spanning the event. The computing device (or another computing device) may then analyze the data logging data including the data spanning the time of the event to determine, among other things, whether a utility providing the resource was responsible for the event., para (0054] a data collection device such as one of data collection devices 102 may directly monitor resource consumption through a meter to which the data collection device is coupled or integrated. The resource consumption data may then be sent from the data collection device and received by a network communication device such as network communication device 206 and/or a computing device of a central office such as central office 202. The resource consumption data may be received continuously, periodically at any suitable interval, para (0055] the normal consumption patterns may be based on historical resource consumption through the meter, historical resource consumption by a customer currently associated with the meter, average resource consumption for other locations similarly situated to the location, average resource consumption by other customers similarly situated to the customer currently associated with the meter, a time of year, a current temperature, and/or a current occupancy status of the location.). 
Cornwall fails to disclose sensor data that indicates one or more attributes of the property.  
However, Brown et al., in analogous art discloses sensor data that indicates one or more attributes of the property (Brown et al., para [0068] The measurement devices 10, 12, 14, 16 are in electronic communication with the HEMS 4, as will be discussed in more detail below. One or more appliances 7 are also in electronic communication with the HEMS 4. A storage device 6, such as a memory device, is also in communication with the HEMS 4 for storing data as will also be discussed in greater detail below. The appliance recognition unit 2, the HEMS 4, any other units 6, the storage 8, and the appliances 7 are typically located in a building such as a residential dwelling or other property. The measurement devices 10, 12, 14, 16 may also be located in the building, or may be externally located, depending on how and where the utilities enter the building. A central database 8' is also provided remotely from the building, on a server that services a plurality of HEMS in different buildings., Brown et al., para [0090] The respective measurement devices 10, 12, 14, 16 are located along the supply lines. within the building or externally as is appropriate and/or convenient. An electrical signal 34, 36, 38, 40 representative of at least one "property" of each utility (water, gas, electricity and other, respectively) is produced by each measurement device 10, 12, 14, 16 and provided to the HEMS 4.). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the resource consumption data system of Cornwall with the appliance usage monitoring system of Brown et al. as this would allow for monitoring of device resource usage within a property (Cornwall., para [0015], [0033], (0052], [0055]­[0056]).
Cornwall, as modified, discloses the system of claim 16.
With regards to claim 17:
Cornwall, as modified, discloses the system of claim 16, wherein determining an expected amount of gas consumption at the property comprises:
determining an operating status of each of a plurality of gas consuming appliances at the property (Cornwall, para [0002], [0011], [0014]-[0015]); and
based on the operating status of each of the plurality of gas consuming appliances, estimating a gas consumption of each of the plurality of gas consuming appliances (Cornwall, para [0029], [0031], [0042], [0055]); 
wherein the expected amount of gas consumption at the property comprises a sum of the estimated gas consumption of each of the plurality of gas consuming appliances (Cornwall, para [0024]-[0025], [0029], [0034]-[0035]).


With regards to claim 18:
Cornwall, as modified, discloses the system of claim 17, wherein the operating status of each of the plurality of gas consuming appliances comprises an on or off status of each of the plurality of gas consuming appliances (Brown et al., para [0081]-[0085], [0124], [0129], [0132], [0162], [0235]).
With regards to claim 19:
Cornwall, as modified, discloses the system of claim 17, wherein the operating status of each of the plurality of gas consuming appliances comprises a power level setting of each of the plurality of gas consuming appliances (Brown et al., para [0061]-[0085], [0132], [0162], [0233]-[0235]). 
With regards to claim 20:
Cornwall discloses a non-transitory computer-readable medium storing software comprising instructions executable by one or more computers which, upon such execution, cause the one or more computers to perform operations comprising:
obtaining, from one or more sensors installed at a property (para [0027] the network computing device 206 comprises a network router, sometimes referred to as a "smart grid router," disposed at a cellular relay station (e.g., atop a utility pole). However, in other examples, the network computing device 206 may be implemented as any one of a variety of conventional computing devices such as, for example, a smart utility meter (e.g., electric, gas, and/or water meters equipped with two-way communications), a sensor (e.g., temperature sensors, weather stations, frequency sensors, etc.), a control device, a regulator, a router, a server, a relay, a switch, a valve, or a combination thereof., para [0036] determining that the current consumption rate at the location is an abnormal consumption of the resource at the location may comprise determining that the current consumption rate exceeds a predetermined threshold consumption rate for a predetermined threshold amount of time. The predetermined threshold may be a constant value or may vary based on, for example, a time of year, a current temperature, and/or a current occupancy status of the location.);
based on the sensor data, determining an expected amount of gas consumption at the property (para [0013] if the resource consumption data showed a pattern of normal natural gas resource consumption over a period of days, followed by a period of abnormal (e.g., wide open) gas flow through the meter over a time leading up to or during an explosion or fire, this would provide compelling evidence that the leak occurred on the customer's side of the meter. The consumption data may also provide authorities with information about when the leak started, whether it began as a slow leak and increased (e.g., a cracked or corroded fitting) or was a dramatic increase (e.g., a cut gas line), whether a sufficient amount of the resource was released to cause the event, or other data relevant to an investigation., para [0035] The normal consumption patterns are based on historical resource consumption through the particular meter, historical resource consumption by the customer currently associated with the particular meter, average resource consumption for other locations similarly situated to the location, average resource consumption by other customers similarly situated to the customer currently associated with the particular meter, a time of year, a current temperature, and/or a current occupancy status of the location.);
obtaining, from a gas meter installed at the property, gas meter data that indicates a gas consumption at the property (para [0012] utility meters are equipped with data collection devices (coupled to or integrated with the meter) designed to collect, store, and report resource consumption data. These data collection devices are capable of collecting, storing, and reporting not only a running total of resource consumption data (as was the case with traditional utility meters), but also a record of resource consumption over time for a predetermined number of days. This data collection process is often referred to as "data logging." For example, some data collection devices are able to collect hourly consumption data for a period of forty days. When an event occurs, a utility or other user may interrogate the data collection devices to view resource consumption data spanning the event., para [0014] resource consumption data for a time spanning an event may be obtained by interrogating a data collection device, such as an encoder/receiver/transmitter (ERT) coupled to or integrated with a natural gas, water, or other utility meter. Specifically, a computing device may be used to read data logging data from the data collection device by sending an interrogation command to the data collection device and receiving in response a record of resource (e.g., natural gas or water) consumption data over a time spanning the event.);
determining, based on the gas meter data and the expected amount of gas consumption, that the gas consumption at the property meets criteria for abnormal gas consumption (para [0032] Upon the occurrence of an event, the central office 202 is able to analyze the data logging data and compare resource consumption values during a first period of normal usage to consumption values during a second period of abnormal usage leading up to the event. Based on this analysis, the central office 202 is able to determine whether the utility providing the resource was responsible for the event (in this case a flood or water damage), and/or whether the resource consumption during the second period leading up to the event was sufficient to have caused the event., para [0035] the event detection module(s) 218 may be configured to monitor and compare current consumption data with historical or "normal" consumption patterns to identify periods of abnormal consumption data. The normal consumption patterns are based on historical resource consumption through the particular meter, historical resource consumption by the customer currently associated with the particular meter, average resource consumption for other locations similarly situated to the location, average resource consumption by other customers similarly situated to the customer currently associated with the particular meter, a time of year. a current temperature, and/or a current occupancy status of the location.); and
based on determining that the gas consumption at the property meets criteria for abnormal gas consumption, performing one or more monitoring system actions (para [0014] resource consumption data for a time spanning an event may be obtained by interrogating a data collection device, such as an encoder/receiver/transmitter (ERT) coupled to or integrated with a natural gas, water, or other utility meter. Specifically, a computing device may be used to read data logging data from the data collection device by sending an interrogation command to the data collection device and receiving in response a record of resource (e.g., natural gas or water) consumption data over a time spanning the event. The computing device (or another computing device) may then analyze the data logging data including the data spanning the time of the event to determine, among other things, whether a utility providing the resource was responsible for the event., para [0054] a data collection device such as one of data collection devices 102 may directly monitor resource consumption through a meter to which the data collection device is coupled or integrated. The resource consumption data may then be sent from the data collection device and received by a network communication device such as network communication device 206 and/or a computing device of a central office such as central office 202. The resource consumption data may be received continuously, periodically at any suitable interval, para (0055] the normal consumption patterns may be based on historical resource consumption through the meter, historical resource consumption by a customer currently associated with the meter, average resource consumption for other locations similarly situated to the location, average resource consumption by other customers similarly situated to the customer currently associated with the meter, a time of year, a current temperature, and/or a current occupancy status of the location.).
Cornwall fails to disclose sensor data that indicates one or more attributes of the property. 
However, Brown et al., in an analogous art, discloses sensor data that indicates one or more attributes of the property (para [0088] The measurement devices 10, 12, 14, 16 are in electronic communication with the HEMS 4, as will be discussed in more detail below. One or more appliances 7 are also in electronic communication with the HEMS 4. A storage device 8, such as a memory device, is also in communication with the HEMS 4 for storing data as will also be discussed in greater detail below. The appliance recognition unit 2, the HEMS 4, any other units 6, the storage 8, and the appliances 7 are typically located in a building such as a residential dwelling or other property. The measurement devices 10, 12, 14, 16 may also be located in the building, or may be externally located, depending on how and where the utilities enter the building. A central database 8' is also provided remotely from the building, on a server that services a plurality of HEMS in different buildings., para [0090] The respective measurement devices 1 0, 12, 14, 16 are located along the supply lines, within the building or externally as is appropriate and/or convenient. An electrical signal 34, 36, 38. 40 representative of at least one "property" of each utility (water, gas. electricity and other, respectively) is produced by each measurement device 10, 12, 14, 16 and provided to the HEMS 4.). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the resource consumption data system of Cornwall with the appliance usage monitoring system of Brown et al. as this would allow for monitoring of device resource usage within a property (Cornwall., para [0015], [0033], (0052], [0055]­[0056]).
Cornwall, as modified, discloses the non-transitory computer-readable medium storing software of claim 20.
Claim(s) 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cornwall and Brown et al., as applied to claim 1 above, and further in view of Kent at al. (US 2020/0132565).
With regards to claim 9:
Cornwall, as modified, discloses the method of claim 1 (see rejected claim 1 above).
Cornwall, as modified, fails to disclose wherein the one or monitoring system actions includes operating a shut -off valve to stop a flow of gas through a pipe supplying gas to the property. 
Kent et al., in analogous art, discloses wherein the one or monitoring system actions includes operating a shut-off valve to stop a flow of gas through a pipe supplying gas to the property (para [0016), (0025). [0037], [0061]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the resource consumption data system of Cornwall and the appliance usage monitoring system of Brown et al. with the leak detection of Kent as this would allow for the controlling of device resource usage within a property (Cornwall., para [0015], [0027], [0033], (0052], [0055]­[0056]).
With regards to claim 11:
Cornwall, as modified, discloses the method of claim 1 (see rejected claim 1 above), wherein:
the property includes a plurality of gas consuming appliances (Brown et al., para (0060), [0085), [0090). [0122]); the gas meter data indicates an amount of gas consumption by a subset of the plurality of gas consuming appliances at the property (Brown et al., para [0085), [0088], (0112), [0170]).
Cornwall, as modified, fails to disclose performing the one or more monitoring system actions comprises operating one or more shut-off valves to stop a flow of gas through a pipe supplying gas to the subset of the plurality of gas consuming appliances.
Kent, in analogous art, discloses performing the one or more monitoring system actions comprises operating one or more shut-off valves to stop a flow of gas through a pipe supplying gas to the subset of the plurality of gas consuming appliances (para [0016], [0037]-[0038], [0040), [0061]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the resource consumption data system of Cornwall and the appliance usage monitoring system of Brown et al. with the leak detection of Kent as this would allow for the controlling of device resource usage within a property (Cornwall., para [0015], [0027], [0033], (0052], [0055]­[0056]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Le, whose telephone number is 571-270-3805. The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881 or Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINH Q LE/Primary Examiner, Art Unit 3753